DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Status of the Application
Claims 1, 2, 7, 12, 15, 16, 24, 30, 37-39, 45, 54-57, and 64 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/08/2020 are acknowledged.  Claims 55-57 and 64 remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 is amended. Claims under consideration in the instant office action are claims 1, 2, 7, 12, 15, 16, 24, 30, 37-39, 45, and 54.
 Applicants' arguments, filed 10/08/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, 15, 16, 24, 30, 37- 39, 45, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Arterburn (US 7,893,106) in view of Schunck (US 2012/0122972).
Rejection
Arterburn is drawn towards compositions comprising long chain polyunsaturated acid (LCPUFA)-rich oils (col. 1, lines 24-34), which can be combined with other bioactive molecules such as docosahexaenoic acid (“DHA”)-glycine (col. 34, lines 53-60) to treat inflammation (col. 4, lines 35-37) and cardiopulmonary diseases (col. 42, lines 37-52).
Hoshi does not teach a method of treating cardiac arrhythmia comprising contacting the IKs channel with DHA-glycine.
Schunck is drawn towards PUFA derivatives of formula (I), which can modulate conditions associated with cardiac damage, especially cardiac arrhythmias (see abstract).  Regarding the amendment to claim 1, filed 10/08/2020, Schunck teaches that EPA and DHA reduced the mortality, 
It would have been obvious to one of ordinary skill in the art to treat cardiac arrhythmia by administering DHA-glycine,, as suggested by Arterburn and Schunck, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since DHA-glycine can be administered in combination with a PUFA derivative (i.e. (LCPUFA)-rich oils) to treat cardiopulmonary diseases, and DHA is known to suppress the inducibility of cardiac arrhythmias and provide treatment against inflammation (paragraph 0009, 0013), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.
Applicant argues that the Office has not demonstrated that a skilled artisan would have substituted DHA-Gly for DHA, and that the results of doing so would have been predictable.  Neither Arterburn nor Schunck teach that these compounds could be substituted for one another with a predictable result, as required.  Neither of the cited references teaches or suggests the treatment of the claimed ventricular action potential-associated conditions with DHA-Gly.  The Examiner respectfully disagrees since Arterburn does teach that DHA-glycine in combination with long chain polyunsaturated acid (LCPUFA)-rich oils can treat cardiopulmonary diseases (col. 42, lines 37-52), and given that Schunck teaches that EPA, a PUFA derivative, and DHA reduced the mortality, suppressed the inducibility of cardiac arrhythmias and provide treatment against inflammation (paragraph 0009, 0013), one of ordinary skill in the art would have been motivated to treat cardiac arrhythmia by administering DHA-glycine since DHA-glycine can be administered in combination with a PUFA derivative (i.e. (LCPUFA)-rich oils) to treat cardiopulmonary diseases, and DHA is known to suppress the inducibility of cardiac 
	Applicant also argues that Schunck does not show any data to support its assertion that DHA is useful for treating cardiac arrhythmias. Rather, Schunck shows reduced arrhythmia severity score for only one PU FA-glycine conjugate (compound C17), and this compound is not embraced by claim 1.  That is, a skilled artisan reading Schunck would not be led to modify DHA, a PUFA mentioned in passing with no associated biological assay data, with glycine, which Schunck does not teach to be a particularly beneficial PUFA modification, and then consider that it could be used to treat "cardiopulmonary diseases", and certainly not with any predictable results.  The Examiner respectfully disagrees since although Schunck does not disclose data regarding DHA in the treatment of cardiac arrhythmias, Schunck does teach that “In particular, EPA and DHA reduced the mortality, suppressed the inducibility of cardiac arrhythmias and protected against connexin 43-gap junctional remodeling” (paragraph 0009).
	Applicant also argues that the teachings of Arterburn and Schunck regarding DHA fail to reveal the mechanistic link that endows DHA-Gly with its potent modulation of ventricular action potential in injured hearts. In the absence of any teaching or suggestion of this divergent activity in the art, the Office should recognize that the data represent an unexpected benefit of administration of DHA-Gly for a variety of cardiopulmonary diseases and disorders that require modulation of ventricular action potential in a subject.  The Examiner respectfully disagrees since Arterburn does teach that DHA-glycine in combination with long chain polyunsaturated acid (LCPUFA)-rich oils can treat cardiopulmonary diseases (col. 42, lines 37-52).  Schunck teaches that EPA, a PUFA derivative, and DHA reduced the mortality, suppressed the inducibility of cardiac arrhythmias and provide treatment against inflammation (paragraph 0009, 0013).  The prior art thus teaches or suggests the active steps of the claimed method of treatment, and is not required to disclose a specific mechanism of action.  Additionally, it would have been obvious to one of ordinary skills in the art that upon administering .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Claims 1, 2, 7, 12, 15, 16, 24, 30, 37-39, 45, and 54 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629